Citation Nr: 0822851	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1. Entitlement to service connection for a chronic right hip 
condition, including as secondary to the service-connected 
low back strain. 

2. Entitlement to an increased rating for a low back strain 
(variously diagnosed as herniated nucleus pulposus), 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to 
June 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which among other issues, denied 
service connection for a right hip disability, including as 
secondary to the service-connected low back strain and an 
increased rating for low back strain. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007. A 
transcript of this hearing is of record and associated with 
the claims folder. 

The Board remanded the instant claim in October 2007 for 
further development.


FINDINGS OF FACT

1. There is no competent medical evidence that shows the 
veteran has a right hip disorder manifested in service or due 
to an incident therein. 

2. The veteran's right hip pain is a symptom of his service-
connected low back strain (variously diagnosed as herniated 
nucleus pulposus). 

3. The veteran's low back disability is not characterized by 
findings of incapacitating episodes; nor forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1. A right hip condition was not incurred in, or aggravated 
by service, nor is it secondary to a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007). 

2. The criteria for the assignment of a 20 percent rating for 
a low back disability are not met. 38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v Principi, 18 
Vet. App. 112, 119 (2004). Notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v Nicholson, 487 F.3d 881 (2007). 

In a letter dated in April 2005, the veteran was advised in 
accordance with the law regarding his claims. In 
Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received the notice consistent with Dingess as to his 
service connection claim in November 2007. As to the issue 
presently appealed, the preponderance of the evidence is 
against this claim, and any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes VA outpatient treatment records, VA 
compensation examinations, and private treatment records. 
There are no known additional records to obtain.

The veteran testified at a VA Travel Board hearing in 
June 2007. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.


Service Connection - Right Hip Disability 

The veteran contends that service connection is warranted for 
a right hip disorder based upon service incurrence, and in 
the alternative, that the claimed disorder is due to his 
service-connected low back strain. He maintains that while in 
service, he injured his hip when he was carrying another 
soldier during the master fitness class, and stepped on 
unlevel ground and his hip was injured. He states that 
alternatively, his right hip disorder is the result of his 
service-connected low back strain. 

After a thorough review of the evidence of record, the 
preponderance of the evidence does not show that the veteran 
sustained a right hip injury in service, nor does it show 
that he has a separate right hip disorder caused by, due to 
or aggravated by his service-connected low back disability. 
Although the veteran complains of right hip pain, competent 
medical evidence has not detected a pathology for his 
symptom, instead attributing it to buttock pain caused by the 
presently service-connected low back disorder

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2006). While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation that which is now 
existing case law. See Allen v. Brown, 7 Vet. App. 439 (1995) 
(Service connection is permitted for aggravation of a non-
service-connected disability caused by a service-connected 
disability). 

Service medical records show that in October 1997, the 
veteran was seen for a bruised hip of two weeks duration. It 
was noted that he was seen two weeks prior to this visit, and 
although the pain had much improved, it had not completely 
resolved. He also indicated that the pain had been present 
"off and on" since 1992, but not severe enough to hinder 
him. 

Physical examination of the right hip revealed full range of 
motion of the hip with only mild discomfort at extremes of 
abduction. X-rays were noted to be negative. The assessment 
was early degenerative joint disease vs. tendonitis. Overall 
improvement was noted and a previous profile was 
discontinued. He was told to return to the clinic if there 
was any worsening of the pain, otherwise he should follow-up 
in four weeks. Th examiner indicated if the pain did not 
resolve, consideration would be given to physical therapy. 

In November 1997, the veteran underwent a bone scan of the 
right hip to rule out evidence of a stress fracture. The 
impression was normal bone scan. 

In September 1998, the veteran was seen with a several year 
history of recurrent right hip pain. Workup one year prior to 
the examination showed no degenerative joint disease on x-ray 
and normal bone scan. Physical examination showed full range 
of right hip motion. The assessment was right hip pain of 
questionable etiology. 

In October 1998, the veteran was seen again noting that he 
had the right hip pain only prior to exercising but which 
resolved after "warming up." The assessment was right hip 
pain, likely secondary to old soft tissue injury with 
evidence of calcification. However, during a twenty year 
examination (separation) performed in December 1999, the 
veteran had right hip complaints with full range of motion 
and no crepitation noted. The Report of Medical History 
indicated that the veteran answered "yes" when asked if he 
had a past medical history of arthritis, rheumatism, or 
bursitis. It was indicated that the veteran had a sore right 
hip for eight years. The assessment was "questionable 
degenerative joint disease." 

The record indicates that the veteran made his first 
documented, post-service complaints of right hip pain in 
January 2005. The veteran was seen in the VA outpatient 
clinic complaining of right hip pain. He stated that he had 
seen a private physician regarding the hip pain two days 
earlier, but the pain had continued. The veteran indicated 
that he planned to continue with his private physician. The 
assessment was exacerbation of low back pain. 

A December 2005 x-ray of the right hip at Baptist Memorial 
Hospital showed a bony spur or exostosis present arising from 
the lateral aspect of the right iliac crest. 

The veteran underwent a VA examination in August 2006. He was 
evaluated for his low back strain and right hip pain. He 
stated that he had pain in his mid-back that radiated to his 
right buttock. Examination revealed that the pain was located 
in his right buttock in the posterior aspect of his buttock 
and not his groin region. He rated the pain as 7-8/10 and it 
was worse sitting than with walking. However, he stated that 
he was able to walk an unlimited distance, not use an 
ambulation device, and had no problems with his activities of 
daily living or his occupation. The examiner performed range 
of motion studies of the right hip that were slightly 
limited, but the examiner indicated that they were normal for 
the veteran given his age. 

No hip irritability was found with range of motion studies. 
An MRI performed was consistent with a right paracentral disk 
herniation at L5-S1. The S1 nerve root did not appear to be 
involved in both motor and sensory deficit. Notably, while 
the examiner stated that it was known that radiographic 
findings did not always correlate with clinical findings, the 
veteran had not sought any medical treatment since 
December 2005, despite having pain that the veteran alleged 
was 10/10 at all times and unrelieved by Motrin and muscle 
relaxers. The assessment was that there was no hip etiology 
of the veteran's right buttock pain. 

This examiner indicated that the right buttock pain was not 
caused by or the result of an injury to the back in service. 
The examiner indicated that the veteran's right buttock pain 
was less likely than not due to the veteran's paracentral 
disk herniation. He also raised concern of secondary gain on 
the part of the veteran. 

The veteran underwent VA examination in November 2007. The 
veteran related that the pain was all buttock pain and no 
pain involving his groin area. He described the pain on a 
daily basis as 4/10. He stated there had been no specific 
flare-ups or joint disease for his right hip, although the 
pain in his right hip was only bad when he had bad back 
symptoms. He had no surgical intervention with the right hip, 
used no ambulatory assistive devices and was able to perform 
all activities of daily living as well as his usual 
occupation. X-rays of the right hip showed no obvious bony 
fractures, subluxation, or abnormality. 

The pertinent assessment was right hip buttock pain, 
secondary to the L5-S1 herniated nucleus pulposus, moderate. 
The examiner stated that the right hip examination revealed 
that the veteran did not "technically" have right hip 
pathology, he had buttock pain in his right hip, which was 
caused by his herniated nucleus pulposus, therefore, there 
was no specific diagnosis for his right hip pathology, it was 
simply radiation of pain from his herniated nucleus pulposus. 

During the June 2007 Travel Board hearing, the veteran 
testified that his civilian doctor told him that his low back 
disability pain radiated down and caused right hip pain, 
which aggravated the problem. 

The preponderance of the evidence does not support a grant of 
service connection for a right hip disorder, as separate from 
the presently service-connected low back disability. The 
veteran was seen on several occasions in service with 
complaints of right hip pain. He had preliminary assessments 
of hip pain; hip pain, likely secondary to old soft tissue 
injury; probable arthritis; and exacerbation of low back 
pain. However, no hip pathology was diagnosed and any 
assessment of arthritis was "probable." A bone scan and x-
ray of the right hip performed in service both were normal. 
Since there was no diagnosis of a disability of the right hip 
in service or within close proximity thereof, nor has any 
disability of the hip been attributed to an incident in 
service, there is no evidence of any right hip disability 
related to service on a direct basis. 

In order to warrant secondary service-connection, it is 
necessary for the Board to make a determination as to whether 
or not the veteran has a right hip disorder caused or 
aggravated by the veteran's service-connected low back 
strain. The veteran again, has assessments of exacerbation of 
low back pain; no hip etiology of right buttock pain; and 
right hip buttock pain. It is notable that the August 2006 VA 
examiner did not assess a hip disorder and specifically 
stated that the right buttock pain was less likely than not 
due to his paracentral disk herniation. 

However, the VA examiner who evaluated the veteran in 
November 2007 specifically attributed the veteran's right hip 
buttock pain as secondary to his herniated nucleus pulposus. 
Although there was disagreement as to the cause for the right 
hip buttock pain, both examiners assessed the veteran as not 
having a right hip pathology. No specific diagnosed hip 
condition has been made although the veteran did make 
numerous complaints of pain in this regard, and clinical 
evaluation has noted the pain to have emanated from the 
service-connected low back disorder, discussed below. Because 
the reports of pain have been so attributed, a separate grant 
of service connection is not warranted. See, e.g., Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001). 

Finally, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 
Here, there is no competent medical evidence of a right hip 
disorder which had its onset in service or which is related 
to or aggravated by the veteran's service-connected low back 
disability. Only the veteran has indicated that he has a 
right hip disorder, secondary to his service-connected low 
back disability. It is well established that laypersons 
cannot provide testimony when an expert opinion is required. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Without a diagnosed right hip disorder, there is no basis 
upon which the claim can be granted. Based on the foregoing, 
service connection is not warranted for a right hip disorder 
on a direct basis or secondary to the veteran's service-
connected low back disability. 


Increased Rating - Low Back Disorder

The veteran contends that his low back disorder, currently 
evaluated as 10 percent disabling, is of greater severity 
than is contemplated by the currently-assigned rating. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. 
§§ 4.1, 4.2, 4.41. Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The record indicates that the veteran was granted service 
connection for a low back disorder by rating decision dated 
in December 1999. A 10 percent rating was assigned, under 
then applicable 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine. The 
rating contemplated a "slight" disability. Critical to the 
Board's present analysis, during a December 2007 VA 
examination, the veteran was diagnosed as having degenerative 
disc disease.
 
The veteran's current application for an increased disability 
evaluation was submitted in April 2005. Under the current 
rating criteria for the evaluation of back disorders, there 
is now provided a General Rating Formula for Diseases and 
Injuries of the Spine, which provides:

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

The General Rating Formula for Diseases and Injuries of the 
Spine provides in relevant part as follows:

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine;

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine;

A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine;.

	A 30 percent rating is warranted for forward flexion of 
the cervical spine 15
	degrees or less; or, favorable ankylosis of the entire 
cervical spine;

A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

See General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. 
§ 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months;

A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months; 

A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months; 

A 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week 
but less than 2 weeks during the past 12 months. 

Under note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. Under note (2): If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

See Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. 38 C.F.R. § 4.71a.

As an initial matter, the veteran has reported that he has 
had incapacitating episodes that would warrant evaluation of 
the disability under the Formula for Rating Intervertebral 
Disc Syndrome. However, the Board finds that application of 
this provision is not appropriate, as it is not supported by 
the evidence. 

The veteran has submitted several treatment notes authored by 
Kamlesh Parekh, M.D., his treating physician, in support of 
his assertion. Examination of these reports does not support 
a finding of incapacitation directed by the physician. The 
notes, dated January 18 and 24; February 8 and a November 
note (all in 2005) do not indicate the physician's assessment 
either that the absences from work were necessary and that 
bed rest was prescribed during these periods. As noted above, 
the definition of "incapacitating episode" is one that 
requires bed rest prescribed by a physician and treatment by 
a physician. Indeed, the notes dated in February 2005 both 
indicate that it was the veteran's desire that he stay off 
from work.

While since the inception of the claim, the veteran has 
consistently complained of what he describes as hip pain, 
which as noted above has been attributed to his low back 
disorder, clinical findings do not support his subjective 
complaints.  

In this regard, the evidence includes a January 2005 VA 
treatment note, indicating the veteran had "low back and hip 
pain." During the May 2005 VA examination, the veteran again 
complained of back pain flare-ups, although there was 
virtually no significant diminution of back function: he was 
able to toe and heel walk; flex to 90 degrees; no limitation 
on repetitive motion, and was able to laterally bend to 35 
degrees and rotate to 50 degrees in both directions. To the 
extent that the examiner observed that the increased back 
symptoms were attributed to the veteran's performance of his 
job as a letter carrier, thereby suggesting no service 
connection, the observation is not relevant. However, the 
examiner's observation is germane insofar as it indicates 
that notwithstanding the veteran's subjective complaints, he 
was nonetheless working in what can only be called a 
physically demanding job.

The August 2006 VA examination is in substantial accord that 
the veteran's low back symptoms are fundamentally 
characterized by complaints of pain. Again, the veteran 
reported being employed as a mail carrier where he advised 
the examiner that he had "no limitations," although he 
alleged pain of 10/10. Parenthetically, the Board observes 
that the veteran then denied, and has never endorsed, sexual, 
bowel or bladder dysfunction, (see also November 2007 VA 
examination report) and he was able to walk unlimited 
distances. Clinical evaluation of the back noted no 
tenderness, except for mild tenderness to palpation in the 
lower spinous processes, and range of motion was to 90 
degrees forward flexion; 30 degrees of extension; and 30 
degrees of bilateral bending and rotation with no specific 
pain elicited on range of motion. The examiner's observation 
of reports of "minimal pain" is noteworthy, in that it is 
essentially consistent with the other evidence of record, as 
above. 

The November 2007 VA examination also indicates that the 
veteran's back symptoms include pain, without clinical basis. 
The findings as to range of motion studies indicate that such 
pain "could further limit function," although the examiner 
specifically noted that could not be determined with any 
degree of medical certainty. 

There is substantial question as to the veteran's veracity 
regarding the severity of the pain he experiences. Such was 
clearly noted by the August 2006 VA examiner in his 
observation that notwithstanding the veteran's subjective 
reports of severe pain, he was noted to walk with an non-
antalgic gait and that he had not consulted a physician since 
December 2005, leading the examiner to observe that there was 
"also concern of [the veteran's] secondary gain issues 
involved."

The veteran has undergone numerous VA examinations, and at 
least one VA examiner has alluded to exaggeration of the 
veteran's symptoms. The veteran's reports of such severity 
are not substantiated by clinical evidence or range of motion 
studies, and the claim will be denied. 


ORDER

Service connection for a right hip disorder is denied.

An increased rating for a low back disorder is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


